Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 59-81 are pending.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Andrew Antczak on 5/11/2013.

In the Claims:

5.  Claim 81 has been replaced with the following claim:

--

The method of claim 80, wherein the ultrafiltration and diafiltration comprises the sub-steps of:
concentrating IgG from the nanofiltrate to a protein concentration of 5±2% (w/v) to form a first IgG concentrate;
diafiltering the IgG concentrate of (1) against a buffer comprising glycine to form an IgG diafiltrate; and 
concentrating the IgG diafiltrate of (2) to a protein concentration of at least 11% (w/v).

--



REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant has overcome the prior rejections under 35 USC 102 and 35 USC 103. The new declaration under 37 CFR 1.131 filed 2/26/2021 is now signed by each of the inventors of the current application. In addition, the declaration in conjunction with Exhibits A-C address all of the claim limitations. The prior art reference Teschner (US 2010/033071) is accordingly disqualified as prior art.  

The closest prior art was considered to be Buchacher (Biotechnology. J. 2006, 148-163, 2005, IDS Ref. of 11/8/2017).

With respect to step 1(a) (precipitating a cryo-poor plasma fraction, in a first precipitation step, with from 6-10% ethyl alcohol (ETOH) at a pH of from 7-7.5 to form a first precipitate and a first supernatant), Buchacher teaches subjecting plasma to ETOH 8%, which intersects applicant’s “6-10%” ETOH, at a pH of 7.2, which intersects applicant’s “7-7.5” range to form a supernatant 1, which is considered the “first supernatant” and a Fibrinogen Fraction I, which is considered the “first precipitate”.  (Fig. 1, top arrow).

With respect to step 1(b), precipitating IgG from the first supernatant with 23-27% ETOH at a pH of from 6.7-73 to form a second precipitate), Buchacher teaches subjecting the Supernatant I from above (first supernatant) to 25% ethyl alcohol, which intersects applicant’s range of 23-27% ETOH, at a pH of 6.9, which intersects applicant’s range of “6.7 to 7.3” to form a Fraction II+III, which is considered the “second precipitate”. 

However, Buchacher does not teach (c)suspending the second precipitate to form a first suspension; (d) mixing fumed silica with the first suspension formed in (c) for at least 30 minutes and (e) separating a solubilized portion of the first suspension mixed with fumed silica in step (d) form a non-solubilized portion of the first suspension, thereby forming an enriched IgG composition.  One of skill in the art would not be easily guided to the integration of the recited silicon dioxide step following a suspension of the second precipitate given the teachings of Buchacher. 

Accordingly, claims 59-81 are deemed allowable. 

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 11, 2021						/JAMES  ROGERS/
Examiner, Art Unit 1644



/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644